Case 1:18-cv-24218-DPG Document 57 Entered on FLSD Docket 03/18/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                        Case No. 18-cv-24218-GAYLES/OTAZO-REYES


   ROSS MANDELL,

                         Plaintiff,
   v.

   UNITED STATES DEPARTMENT OF
   JUSTICE,

                         Defendant.
                                                  /

                                  ORDER
            AFFIRMING AND ADOPTING REPORT OF MAGISTRATE JUDGE

         THIS CAUSE comes before the Court on Defendant’s Motion for Summary Judgment

  (“Defendant’s Motion”) [ECF No. 27] and Plaintiff’s Combined Motion for Summary Judgment

  and Response to Defendant’s Motion for Summary Judgment (“Plaintiff’s Motion”) [ECF No. 33].

  On January 30, 2019, the Court referred this action to Magistrate Judge Alicia M. Otazo-Reyes

  pursuant to 28 U.S.C. § 636(b)(1)(B) for a ruling on all pretrial nondispositive matters and for a

  report and recommendation on any dispositive matters. [ECF No. 25]. On February 28, 2020, Judge

  Otazo-Reyes issued a Report and Recommendation, recommending that (1) Defendant’s Motion

  be granted, (2) Plaintiff’s Motion be denied, and (3) Final Judgment be entered in favor of

  Defendant. [ECF No. 54]. On March 9, 2020, Plaintiff filed his Objections. [ECF No. 55]. That

  same day, Defendant filed its Response to Plaintiff’s Objections [ECF No. 56].

         A district court may accept, reject, or modify a magistrate judge’s report and

  recommendation. 28 U.S.C. § 636(b)(1). Those portions of the report and recommendation to which

  objection is made are accorded de novo review, if those objections “pinpoint the specific findings
Case 1:18-cv-24218-DPG Document 57 Entered on FLSD Docket 03/18/2020 Page 2 of 2



  that the party disagrees with.” United States v. Schultz, 565 F.3d 1353, 1360 (11th Cir. 2009); see

  also Fed. R. Civ. P. 72(b)(3). Any portions of the report and recommendation to which no specific

  objection is made are reviewed only for clear error. Liberty Am. Ins. Grp., Inc. v. WestPoint

  Underwriters, L.L.C., 199 F. Supp. 2d 1271, 1276 (M.D. Fla. 2001); accord Macort v. Prem, Inc.,

  208 F. App’x 781, 784 (11th Cir. 2006).

         Having conducted a de novo review of the record, the Court agrees with Judge

  Otazo-Reyes’s well-reasoned analysis and conclusion that Defendant’s Motion be granted.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

         (1)     Judge Otazo-Reyes’s Report and Recommendation [ECF No. 54] is AFFIRMED

                 AND ADOPTED and incorporated into this Order by reference;

         (2)     Defendant’s Motion for Summary Judgment [ECF No. 27] is GRANTED;

         (3)     Plaintiff’s Motion for Summary Judgment [ECF No. 33] is DENIED;

         (4)     This case shall be administratively CLOSED; and

         (5)     Pursuant to Federal Rule of Civil Procedure 58, final judgment shall be entered

                 separately.

         DONE AND ORDERED in Chambers at Miami, Florida, this 17th day of March, 2020.




                                               ________________________________
                                               DARRIN P. GAYLES
                                               UNITED STATES DISTRICT JUDGE




                                                  2
